Citation Nr: 1456885	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of prostate cancer, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2013, the Board granted an increased rating of 20 percent, but no higher, for residuals of prostate cancer effective October 1 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a joint motion for remand (JMR) in a November 2013 order, partially vacating the Board's decision and remanding the matter to the Board.

In a May 2014 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a September 2014 rating decision, the RO increased the assigned disability rating to 40 percent, effective October 1, 2008.  The VA Appeals Management Center (AMC) issued a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

On October 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw from appeal his claim of entitlement to an increased disability rating for residuals of prostate cancer.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an increased disability rating for residuals of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2008 rating decision, the RO reduced the disability rating assigned to the service-connected prostate residuals to 10 percent.  The Veteran disagreed with the assigned evaluation and perfected his appeal in April 2009.  In an April 2013 decision, the Board increased the assigned disability rating to 20 percent, but no higher.  As noted above, in November 2013, the Court partially vacated the Board decision.  Following a Board remand in May 2014, the RO increased the assigned rating to 40 percent.  See the rating decision dated September 2014.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

Here, in a written statement received in October 2014, the Veteran expressed his intent to withdraw his appeal as to all pending claim.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal and it is dismissed.





ORDER

Entitlement to an increased disability rating for residuals of prostate cancer is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


